                    UNITED STATES DISTRICT COURT
                 SOUTHERN DISTRICT OF WEST VIRGINIA
                            AT CHARLESTON

MICHAEL ADAMS,

           Plaintiff,

v.                                     Civil Action No. 2:17-cv-03127

GREENBRIER MINERALS, LLC; JOHN DOE
INDIVIDUALS (1-10); and JOHN DOE
CORPORATIONS (1-10),

           Defendants.


                                  ORDER


       Pending are the parties’ cross motions for summary

judgment, each filed on September 14, 2018.


                             I.      Background


           Plaintiff Michael Adams is a former employee of Cliffs

Logan County Coal, LLC (“Cliffs”).        He began working for Cliffs

in January 2011 at their Chilton mine as an underground laborer

until he was transferred to a communications position there a

few months later.   (Defendant’s Mot. Summ. J., “ECF # 64,” Ex. 1

at 12).   The communications position was in an office setting,

requiring Adams to “monitor carbon dioxide levels; monitor

miners underground, their location; report any alarms that go

off.   [H]e also calibrated the gas detectors [and] had to test

the self-rescuers.”     Id. at 14.    In 2014, the Chilton mine
closed and Cliffs moved its Chilton employees to the Lower War

Eagle Mine.   Id. at 13.     There, Adams worked first as an outside

utility worker, then briefly in communications until a fellow-

employee, Ms. Abbott, was placed in the communications position

in order to accommodate difficulty she was having with her

eyesight, at which point Adams returned to his outside utility

position.    Id. at 14-17.    Adams remained there until November

2014, when he was placed on short-term disability after he “had

a slight heart attack and [had to have stents put in.]”           Id. at

20.    On December 30, 2014, he was released by his physician to

return to “an office job[,]” with the limitation of “avoid[ing]

moderate to severe exertion[.]”         (ECF # 64 Ex. 10).


            During Adams’ leave, Cliffs was in discussions with

Greenbrier Minerals, LLC (“Greenbrier”) over the acquisition of

Cliffs’ mining assets in Logan County.        (ECF # 64 Ex. 3 at 9-

10).   As part of the acquisition, Greenbrier agreed to hire “at

least 80 percent of the employees that were employed by

Cliffs[.]”    Id. at 11.     While the discussions were ongoing,

Greenbrier contemplated which employees/positions it would

retain, and which would be terminated.         Id. at 12.    It held

meetings for Cliffs’ employees where they could complete a new

application, learn about the application process, and “meet and

greet” Greenbrier.    (Plaintiff’s Mot. Summ. J. “ECF # 66,” Ex. 1


                                    2
at 30).   The acquisition was finalized on December 31, 2014.

(ECF # 64 Ex. 4).


          Greenbrier ultimately replaced many of the management-

level employees, terminated excessive positions, and

provisionally terminated all forty-seven inactive employees who

“were off work due to illness or injury and were receiving some

sort of wage replacement from Cliffs[.]”   (ECF # 64 Ex. 3 at 23-

24, ECF # 66 Ex. 4 at 3).   It chose not to retain the inactive

employees because as an “asset purchase agreement, [instead of a

stock purchase agreement], Greenbrier did not have a

responsibility to assume the liabilities of Cliffs[.]”    Id. at

11.   Greenbrier decided not to assume the “liability [from the

inactive employees] because [Greenbrier] had no way to determine

whether or not [those] people would ever return to work.”   Id.

at 24.


          Each of the inactive employees received two letters: a

notice of eligibility for severance benefits from Cliffs that

included a severance agreement containing a liability release;

and a letter from Greenbrier indicating that upon an inactive

employee’s receipt of a physician’s release to return to work,

the employee should contact Greenbrier within 24 hours to

determine if a position is open, as it was Greenbrier’s intent

“to offer employment first to as many of Cliff’s former

                                 3
employees as possible[.]”   (See ECF # 64 Ex. 6 at 1, ECF # 64

Ex. 7 at 1, and ECF # 64 Ex. 3 at 24).    The letter from

Greenbrier indicated that the inactive employees would “be

required to go through the same hiring process as all other

Cliffs’ former employees, including the completion of an

employment application.”    (ECF # 64 Ex. 7).   At least three of

the forty-seven inactive employees came to Greenbrier in or

around January 2015 with physician’s releases and were offered

positions.   (ECF # 64 Ex. 3 at 42, ECF # 64 Ex. 9 at 15-16, and

21-22).


          Mr. Adams received each of the letters sent to the

inactive employees.   (ECF # 64 Ex. 6 and ECF # 64 Ex. 7).    On

December 23, 2014, Cliffs sent Mr. Adams the notice of

eligibility for severance benefits, accompanied by a severance

agreement which, inter alia, released from liability Cliffs and

their “predecessors, successors, and assigns[.]”    (ECF # 64 Ex.

6, as supplemented by ECF # 93, “Joint Stipulation”).

Greenbrier is mentioned in neither the notice of eligibility for

severance benefits nor the accompanying severance agreement.

Id.   Also around that time, Greenbrier sent Adams the letter

provisionally terminating all inactive employees.    (ECF # 64 Ex.

7).   However, Mr. Adams also received a letter from Greenbrier




                                 4
at the end of December that offered him a communications

position.   (ECF # 64 Ex. 8).


            On or around December 31, 2014, Adams went to

Greenbrier with his physician’s release and the offer letter to

ask for the position in communications.1    Upon his arrival, he

was informed that the offer letter was sent by mistake and that

all the communications positions were filled, but that he was

nonetheless welcome to apply to Greenbrier.    (ECF # 64 Ex. 1 at

63-64, ECF # 64 Ex. 9 at 20).    The communications positions were

in fact filled by those already holding them prior to the

acquisition.   (ECF # 64 Ex. 3 at 36).


            Adams signed the Cliffs severance agreement and

release on January 2, 2015.     (ECF # 64 Ex. 6, as supplemented by

ECF # 93 Ex. 1 at 21).    That same month he started a new job as

a car salesman.   (ECF # 64 Ex. 13 at 3).   By the middle of 2015,

Adams had fully recovered from his surgery.    (ECF # 64 Ex. 1 at

107).


            Plaintiff filed this action in the Circuit Court of

Logan County on December 23, 2016, alleging an assortment of


1 This date is disputed. (See Defendant’s Memo. in Supp. Of
Summ. J., ECF # 65 at 6-7, and Plaintiff’s Response, ECF # 71 at
2-3). However, for purposes of their motion, the defendant
assumes that the plaintiff’s assertion is correct; the court
does the same.

                                  5
state and federal statutory and common law violations against

Greenbrier, Cliffs, Greenbrier’s Vice President of Human

Resources Gary Groves, as well as “John Doe” individuals and

corporations who are either employees of Greenbrier or Cliffs,

or were corporations allegedly associated with or “alter egos”

of Greenbrier or Cliffs.     (Compl., ECF # 1 Ex. 2).   Cliffs

removed the action to federal court on June 1, 2017, pursuant to

the court’s federal question and supplemental jurisdiction.

(Not. of. Removal, ECF # 1).     On January 29, 2018, the plaintiff

filed an abbreviated amended complaint alleging only two counts

against Greenbrier and the John Does: one for “Discrimination”

and one for “Failure to Accommodate Plaintiff’s Request[,]” both

under the West Virginia Human Rights Act, § 5-11-9 (“WVHRA”).

(Am. Compl., ECF # 27 Ex. 1).     The claims against Cliffs and

Groves were voluntarily dismissed by the defendant, as reflected

in orders entered January 8, 2018 and March 14, 2018.      (See

Memo. Op. and Order, ECF # 25, and Order, ECF # 37).


                  II.    Summary Judgment Standard


         Summary judgment is appropriate only “if the movant

shows that there is no genuine dispute as to any material fact

and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a).     The court’s review is guided by the

principle that it must “construe the evidence, and all

                                   6
reasonable inferences that may be drawn from such evidence, in

the light most favorable to the nonmoving party.”    Dash v.

Mayweather, 731 F.3d 303, 310 (4th Cir. 2013) (citing PBM

Prods., LLC v. Mead Johnson & Co., 639 F.3d 111, 119 (4th Cir.

2011)).


                             III. Discussion


          In his motion for partial summary judgment, the

plaintiff asserts that he is entitled to summary judgment on

Count I of his amended complaint, WVHRA discrimination, for

three reasons: first, Greenbrier made pre-employment disability-

related inquiries; second, Greenbrier discriminated against him

“through disparate treatment of the Plaintiff due to his

disability;” or, third, alternatively, Greenbrier “regard[ed]

the Plaintiff as disabled at the time the decision was made [not

to offer him employment.]”    (ECF # 67 at 1) (emphasis omitted).


          In its motion for summary judgment, Greenbrier asserts

that it is entitled to summary judgment for three reasons:

first, it was released from liability through the Cliffs

severance agreement; second, Adams cannot prove that he is

disabled or regarded as disabled under the WVHRA; and third, the

WVHRA did not require it to provide Adams with the filled

communications job.   (ECF # 65 at 1).


                                  7
         Although there is no evidence that Greenbrier ever

hired or discharged Adams, or otherwise owed him any duty, the

court nonetheless considers the alternate arguments presented by

the parties.   The court first considers the merits of the

plaintiff’s WVHRA discrimination claim.     To prevail under the

WVHRA, a plaintiff must initially establish a prima facie case

of unlawful discrimination.    See Bartos v. PDC Energy, Inc., 275

F. Supp. 3d 755, 760 (N.D.W. Va. 2017) (stating that the WVHRA

is governed by the same burden-shifting framework as Title VII

of the Civil Rights Act of 1964).     The plaintiff must show: “(1)

he meets the definition of ‘disabled’ within the law's meaning;

(2) he is a ‘qualified disabled person’; and (3) he was

discharged from his job.”     Lindenmuth v. Lab. Corp. of Am., No.

2:15-CV-13368, 2016 WL 5109159, at *3 (S.D.W. Va. Sept. 19,

2016) (citing Hosaflook v. Consolidation Coal Co., 201 W. Va.

325, 330 (1997)).


         Although the Supreme Court of Appeals of West Virginia

has noted that the WVHRA “represents an independent approach to

the law of disability discrimination that is not mechanically

tied to federal disability discrimination jurisprudence[,]”

Stone v. St. Joseph's Hosp. of Parkersburg, 538 S.E.2d 389, 404

(W. Va. 2000), the WVHRA is often analyzed under its federal

equivalent, the Americans with Disabilities Act (“ADA”).     See


                                  8
e.g., Lindenmuth v. Lab. Corp. of Am., No. 2:15-CV-13368, 2016

WL 5109159, at *2 (S.D.W. Va. Sept. 19, 2016); Hosaflook v.

Consolidation Coal Co., 497 S.E.2d 174, 181 n.10 (W. Va. 1997)

(noting that “cases decided under the ADA are also helpful in

deciding our cases under the [WVHRA]”); and Kitchen v. Summers

Continuous Care Ctr., LLC, 552 F. Supp. 2d 589, 593 n.5 (S.D.W.

Va. 2008) (“the ‘standards governing the ADA ... and the WV[H]RA

are coextensive[,]’”) (quoting Shafer v. Preston Mem. Hosp.

Corp., 107 F.3d 274, 281 (4th Cir.1997), abrogated on other

grounds by Baird ex rel. Baird v. Rose, 192 F. 3d 462 (4th Cir.

1999)).


          After establishing a prima facie case, the burden then

shifts to the employer to provide a legitimate nondiscriminatory

reason for the adverse employment action.    Conaway v. E.

Associated Coal Corp., 178 W. Va. 164, 171 (1986).    “The reason

need not be a particularly good one. It need not be one which

the judge or jury would have acted upon. The reason can be any

other reason except that the plaintiff was a member of a

protected class.”   Id.


          Once the employer has provided such a reason, “the

employee will have the chance to rebut the employer's evidence

with a showing that the stated reason was merely a pretext for

discriminatory motive.”   Id.   “‘Pretext’ means an ostensible

                                 9
reason or motive assigned as a color or cover for the real

reason or motive; false appearance; pretense.”    Mayflower

Vehicle Sys., Inc. v. Cheeks, 218 W. Va. 703, 714 (2006)

(quoting W.Va. Institute of Technology v. W.Va. Human Rights

Comm'n, 181 W.Va. 525, 531, 383 S.E.2d 490, 496 (1989)).      “A

proffered reason is a pretext if it was not ‘the true reason for

the decision[.]’”   Id. (quoting Conaway, 178 W.Va. at 171).      If

pretext is shown, through direct or circumstantial evidence of

falsity or discrimination, “discrimination may be inferred.”

Id.   (quoting Barefoot v. Sundale Nursing Home, 193 W.Va. 475,

457 (1995)).


          Assuming, arguendo, that the plaintiff can establish a

prima facie case2, his claim nevertheless fails because the

defendant has shown a legitimate nondiscriminatory reason for

not hiring Mr. Adams, which he fails to adequately rebut, either

in his own motion or in response to the defendant’s motion.       One

is not qualified for a position if they have not been released

to work in that position by their physician.     See Kitchen v.

Summers Continuous Care Ctr., LLC, 552 F. Supp. 2d 589, 594

(S.D.W. Va. 2008) (finding that, under both the ADA and the



2 Because the plaintiff’s claim necessarily fails, the court
chooses not to decide the issues presented relating to the prima
facie case, including, inter alia, whether the plaintiff’s
temporary condition constitutes a disability under the WVHRA.

                                10
WVHRA, “an individual who has not been released to work by his

or her doctor is not a ‘qualified individual with a

disability.’”).   When a position is filled by another, an

employer does not have a duty to remove that person from their

position to accommodate a person with a disability.   Garvin v.

World Color Printing (USA) II Corp., No. 3:10-CV-74, 2011 WL

1485998, at *10 (N.D.W. Va. Apr. 19, 2011) (“‘an employer [does

not] have a duty to displace other employees in order to

accommodate a disabled employee.’”) (quoting Skaggs v. Elk Run

Coal Co., 198 W. Va. 51, 67 (1996)) (alteration in original).

Here, Adams was qualified only for the communications position

because it was the only job matching his skillset that did not

require moderate to severe exertion.    Greenbrier could not offer

Adams such a position because all communications positions were

filled by those holding them before the acquisition took place.

Greenbrier had no duty under the WVHRA to replace those people

with Adams.   The fact that there were no open positions for

which Adams was qualified is thus a legitimate nondiscriminatory

reason for rejecting his application.


         Adams has not shown that this reason is pretext for

disability discrimination.   He does not refute that all of the

positions for which he was qualified were filled, but contends

that refusing to hire anyone on the “inactive” list proves


                                11
pretext.   Greenbrier agrees that it provisionally terminated

each employee on the inactive list.   Those employees were simply

unable to work at the time of the acquisition, which is why they

were on the inactive list in the first place.   Indeed, each

employee was invited to apply to Greenbrier as soon as they were

able to work.   This much was indicated in the letters sent to

the inactive employees, which specifically stated that

Greenbrier wished to hire as many former employees as possible.

In fact, at least three inactive employees came to Greenbrier

with physician’s releases and were offered positions.    The

plaintiff presents no evidence that Greenbrier held any animus

or acted discriminatorily towards anyone on the basis of

disability.   Accordingly, the plaintiff has failed to show that

Greenbrier’s reason for not hiring Adams was pretext for

disability discrimination, and the defendant prevails on the

discrimination claim.


           For similar reasons, summary judgment in favor of the

defendant is warranted for plaintiff’s Count II claim for

failure to accommodate.   To succeed on a claim for failure to

accommodate, the plaintiff must establish:


    (1) The plaintiff is a qualified person with a
    disability; (2) the employer was aware of the
    plaintiff's disability; (3) the plaintiff required an
    accommodation in order to perform the essential
    functions of a job; (4) a reasonable accommodation

                                12
    existed that met the plaintiff's needs; (5) the
    employer knew or should have known of the plaintiff's
    need and of the accommodation; and (6) the employer
    failed to provide the accommodation.

Alley v. Charleston Area Med. Ctr., Inc., 216 W. Va. 63, 71

(2004).   Plaintiff’s sole theory for this claim is that the

communications position itself was an accommodation for his

inability to use moderate to severe exertion.     (Am. Compl., ECF

# 27, ¶¶ 25-34).   Reassigning an employee to a vacant position

may qualify as a reasonable accommodation.    Skaggs, 198 W. Va.

at 66 (“Our regulations state that ‘[r]easonable accommodations

include, but are not limited to’ . . .     reassigning the employee

‘to a vacant position for which the person is able and competent

... to perform’”) (quoting 77 W. Va. C.S.R. 1, § 4.5) (emphasis

added).   However, the accommodation is only reasonable insofar

as there is a vacant position; as already mentioned, an employer

does not “have a duty to displace other employees in order to

accommodate a disabled employee.”    Id. at 67.   Here, there were

no vacant positions; all the communications positions were

filled.   Notably, Adams was not working in a communications

position prior to his surgery; Cliffs had moved him to an

outside utility position in order to accommodate another

employee’s difficulty with her eyesight.    Asking Greenbrier to

remove an employee from the position they held prior to the




                                13
acquisition in order to place Adams there instead is not a

reasonable request.


         Turning briefly to Mr. Adams’ remaining argument, that

Greenbrier violated § 77-11-5.1 of the West Virginia Code of

State Regulations by making a pre-employment disability-related

inquiry, the court finds that raising the argument at this stage

of the proceedings is inappropriate.   Plaintiff’s amended

complaint only asserts claims for “Discrimination” and “Failure

to Accommodate[,]” both of which are discussed above.   Allowing

the plaintiff to assert a new legal theory at the summary

judgment stage would essentially constitute an amendment of the

pleadings, which would unfairly prejudice the defendant.     See

Harris v. Reston Hosp. Ctr., LLC, 523 F. App'x 938, 946 (4th

Cir. 2013) (affirming the lower court’s decision “that asserting

a new legal theory for the first time in opposing summary

judgment amounted to constructive amendment of the amended

complaint and thus unfairly prejudiced the defendant[.]”).

Furthermore, the argument is meritless.   § 77-1-5.1 provides

that an employer shall not make a pre-employment inquiry into

whether an applicant has a physical or mental impairment,

“except that an employer . . . may make pre-employment inquiries

into the ability of a job applicant to perform job-related

functions.”   The individuals placed on the inactive list were


                                14
there solely because they were temporarily unable to perform

their job-related functions.     Thus, inquiry as to their

identities is permitted by the regulation.


           As for the defendant’s argument that the severance

agreement between Adams and Cliffs released Greenbrier, as a

successor of Cliffs, from liability, the court does not address

the question because the plaintiff’s underlying claims fail.


                           IV.    Conclusion


           For the foregoing reasons, it is ORDERED that the

defendant’s motion for summary judgment be, and it hereby is,

granted.   It is further ORDERED that the plaintiff’s motion for

partial summary judgment be, and it hereby is, denied.


           The Clerk is directed to transmit copies of this order

to all counsel of record and any unrepresented parties.


                                       ENTER:   November 13, 2018




                                  15
